Not for publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 03-1839

                             THOMAS M. MANGAN,

                           Plaintiff, Appellant,

                                        v.

                         J. SCOTT DAVIS, ET AL.,

                          Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                     Before

                       Torruella, Circuit Judge,
                    Campbell, Senior Circuit Judge,
                        and Selya, Circuit Judge.


     Thomas M. Mangan, on brief pro se.
     G. Steven Rowe, Attorney General and Melissa Reynolds O’Dea,
Assistant Attorney General, on brief for appellees J. Scott Davis
and Karen G. Kingsley.
     James B. Haddow and Petruccelli, Martin & Haddow, on brief for
appellee Thuy Thi Rumo.


                             December 30, 2003
             Per Curiam. We have reviewed the record and the parties'

submissions.        We affirm the lower court's judgment on the ground

that the federal courts lack subject matter jurisdiction under the

principles set out in District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476 (1983), and Rooker v. Fidelity Trust

Co., 263 U.S. 413, 415-16 (1923).

             Appellant Thomas M. Mangan ("Mangan") claims that the

appellees violated his constitutional rights during the proceedings

before     the    Maine    Supreme      Judicial      Court;    that    these    alleged

violations tainted those proceedings; and that the result of those

proceedings -- his disbarment -- is therefore called into question.

If   the   federal       court   were    to    exercise      jurisdiction       here,   it

effectively would be second-guessing the Maine SJC's decision that

Mangan received a fair trial and that he should be disbarred.                       This

is precisely what Rooker-Feldman prohibits.

             It    does    not    matter      to    our   analysis     whether    Mangan

explicitly raised a federal constitutional claim in the state court

proceedings.        The relevant inquiry is not whether a particular

argument was raised in the state court.                        Rather, the relevant

inquiry is whether the constitutional challenge is of a general

nature     (e.g.,    a    claim    that       the    rules     governing    disbarment

proceedings violate due process), or whether, instead, it targets

particular actions taken by the appellees and/or the court during

the proceedings and approved of by the SJC. See generally Feldman,


                                           -2-
460 U.S. at 486.   Mangan's claims clearly are barred by the Rooker-

Feldman doctrine because he alleges that certain actions in the

state court proceeding by bar counsel and by the complainant

violated his constitutional rights; he does not allege that the

state rules themselves are unconstitutional.    Mangan's claims are

"inextricably intertwined" with the state court claims.         See

Sheehan v. Marr, 207 F.3d 35, 40 (1st Cir. 2000).         Thus, the

federal courts (other than the United States Supreme Court) may not

exercise jurisdiction over those claims.

          Affirmed.   See 1st Cir. R. 27(c).




                                 -3-